Exhibit 10.31

 

TERMINATION AND SETTLEMENT AGREEMENT

 

This TERMINATION AND SETTLEMENT AGREEMENT, dated as of March 12, 2009 (this
“Agreement”), is by and among (i) Crown Limited, an Australian company (the
“Parent”), (ii) Crown CCR Group Investments One, LLC, a Delaware limited
liability company and an indirect wholly owned subsidiary of Parent (“Crown
One”), (iii) Crown CCR Group Investments Two, LLC, a Delaware limited liability
company and an indirect wholly owned subsidiary of Parent (“Crown Two” and,
collectively with Crown One and the Parent, the “Crown Parties” and each, a
“Crown Party”), (iv) Millennium Gaming, Inc., a Nevada corporation
(“Millennium”), (v) OCM HoldCo, LLC, a Delaware limited liability company
(“HoldCo” and, collectively with Millennium, the “Current Equityholders” and
each, a “Current Equityholder”), and (vi) Cannery Casino Resorts, LLC, a Nevada
limited liability company (“CCR”)

 

WHEREAS, the Crown Parties, the Current Equityholders and CCR entered into a
Purchase Agreement, dated as of December 11, 2007 (as thereafter amended, the
“Original Purchase Agreement”), pursuant to which Crown One and Crown Two were
to purchase, directly or indirectly, all of the equity interests of CCR from the
Current Equityholders (the “Purchase”);

 

WHEREAS, pursuant to Section 9.1(a) of the Original Purchase Agreement, CCR, the
Current Equityholders and the Crown Parties agree herein to terminate the
Original Purchase Agreement on the terms and conditions set forth herein;

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, CCR,
the Current Equityholders and the Crown Parties are entering into that certain
Option Agreement, dated of even date herewith (the “Option Agreement”), which
grants the Crown Parties, subject to the terms and conditions set forth in the
Option Agreement, the option to complete the purchase of all of the direct and
indirect interests of the Current Equityholders in CCR;

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, CCR,
the Current Equityholders and the Crown Parties (therein, the “Purchasers”) are
entering into that certain Preferred Purchase Agreement, dated of even date
herewith (the “Preferred Purchase Agreement”), pursuant to which, upon obtaining
all necessary regulatory approvals and subject to the terms and conditions set
forth therein, the Purchasers shall purchase, and CCR shall sell Seventy-One
Thousand Six Hundred and Fourteen (71,614) Series B Preferred Units of CCR for
an aggregate purchase price of Three Hundred Twenty Million Dollars
($320,000,000.00) (the “Preferred Purchase Price”);

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, CCR,
the Current Equityholders, Crown One and Crown Two are entering into that
certain Escrow Agreement, dated of even date herewith (the “Escrow Agreement”),
with the Escrow Agent (as defined therein), pursuant to which the Purchasers on
the date hereof shall deposit the Preferred Purchase Price into an escrow
account, and the

 

1

--------------------------------------------------------------------------------


 

Preferred Purchase Price shall be released from the escrow account pursuant to
the terms and conditions of the Escrow Agreement and the Preferred Purchase
Agreement;

 

WHEREAS, if the transactions contemplated by the Preferred Purchase Agreement
are completed and, as a result, the Preferred Purchase Price is released from
the escrow account to CCR, the Current Equityholders and the Crown Parties will
enter into the Second Amended and Restated Operating Agreement of CCR (the
“Revised Operating Agreement”), in the form attached to the Preferred Purchase
Agreement; and

 

WHEREAS, if the transactions contemplated by the Preferred Purchase Agreement
are not completed, then the Preferred Purchase Price shall be released from the
escrow account and distributed pursuant to the terms of the Escrow Agreement.

 

NOW, THEREFORE, in consideration of the terms, conditions and other provisions
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1.  Definitions. Unless otherwise specifically defined in this
Agreement, each capitalized term used but not defined in this Agreement shall
have the meaning assigned to such term in the Original Purchase Agreement.

 

ARTICLE II

 

SETTLEMENT

 

Section 2.1.  Settlement.

 

(a)         Simultaneously with the execution and delivery of this Agreement and
in consideration of the agreements made by CCR, the Current Equityholders and
the Crown Parties under this Agreement, (i) CCR, the Current Equityholders and
the Crown Parties shall each execute and deliver to each other the Preferred
Purchase Agreement, (ii) CCR, the Current Equityholders, Crown One and Crown Two
shall each execute and deliver to each other and to the Escrow Agent, the Escrow
Agreement, (iii) CCR, the Crown Parties and the Current Equityholders shall each
execute and deliver to each other the Option Agreement.

 

(b)    On the date hereof, and in consideration of the agreements made herein,
the Purchasers shall pay an aggregate settlement payment of Fifty Million
Dollars ($50,000,000.00) in immediately available funds to the Current
Equityholders (the “Settlement Payment”) as set forth below.  The parties agree
that the payments made pursuant to this Article 2 are being made to cancel and
terminate all rights and obligations with respect to the sale of the direct or
indirect interests of the Current

 

2

--------------------------------------------------------------------------------


 

Equityholders in CCR, that such payments are made for damage to capital and not
for lost profits, and that no party shall take any position inconsistent with
the foregoing. The Settlement Payment shall not be repayable or refundable under
any circumstances, including the termination of the Preferred Purchase
Agreement.

 

(c)  Upon execution and delivery by the respective parties hereto and thereto of
(i) this Agreement, (ii) the Preferred Purchase Agreement, (iii) the Option
Agreement, (iv) the Escrow Agreement, (v) a release agreement among the Current
Equityholders and CCR, on the one hand, and Consolidated Custodians
International Limited as trustee for Genetout No. 6 Trust, Custodians Settlement
No. 6 Trust and Custodians Settlement No. 8 Trust, and Ms. Gretel Packer, on the
other hand, and (vi) a release agreement among the Current Equityholders and
CCR, on the one hand, and Mr. James D. Packer, on the other hand, the Purchasers
shall wire the Settlement Payment to the Current Equityholders in the amounts
and in accordance with Exhibit 2.1(b) by wire transfer of immediately available
funds.

 

ARTICLE III

 

TERMINATION

 

Section 3.1.  Termination of Original Purchase Agreement. Pursuant to
Section 9.1(a) of  the Original Purchase Agreement, without further action of
any party hereto, the Original Purchase Agreement is hereby terminated in its
entirety, is null and void, and is of no further force and effect, including
those provisions of the Original Purchase Agreement which by their terms would
otherwise survive termination of the Original Purchase Agreement, and there
shall be no liability or obligation on the part of any Released Person (as
defined below), except that the Confidentiality Agreement, dated March 2, 2007,
between Publishing and Broadcasting Limited, a company organized under the laws
of Western Australia and Crown’s predecessor, and CCR (the “Confidentiality
Agreement”), will survive the termination of the Original Purchase Agreement and
the execution and delivery of this Agreement by each of the parties. The
termination of the Original Purchase Agreement, once effective, is irrevocable.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.  Due Authorization and Enforceability of CCR. CCR hereby represents
and warrants that this Agreement has been duly authorized, executed and
delivered by CCR and, assuming this Agreement constitutes the valid and binding
agreement of the Current Equityholders and the Crown Parties, is the legal,
valid and binding obligation of CCR, enforceable against CCR in accordance with
its terms.

 

Section 4.2.  Due Authorization and Enforceability of the Current Equityholders.
Each of the Current Equityholders hereby represents and warrants that this
Agreement has been duly authorized, executed and delivered by such Current
Equityholder and,

 

3

--------------------------------------------------------------------------------


 

assuming this Agreement constitutes the valid and binding agreement of CCR and
the Crown Parties, this Agreement is the legal, valid and binding obligation of
such Current Equityholder, enforceable against such Current Equityholder in
accordance with its terms.

 

Section 4.3.  No Assignment by CCR or the Current Equityholders.  Each of CCR
and the Current Equityholders hereby represents and warrants that it has not
directly or indirectly assigned, transferred, encumbered or purported to assign,
transfer, or encumber to any Person any portion of the CCR Released Claims (as
defined below).

 

Section 4.4.  Due Authorization and Enforceability of the Crown Parties. Each of
the Crown Parties hereby represents and warrants that this Agreement has been
duly authorized, executed and delivered by such Crown Party and, assuming this
Agreement constitutes the valid and binding agreement of CCR and the Current
Equityholders, this Agreement is the legal, valid and binding obligation of such
Crown Party, enforceable against such Crown Party in accordance with its terms.

 

Section 4.5.  No Assignment by Crown.  Each of the Crown Parties hereby
represents and warrants that it has not directly or indirectly assigned,
transferred, encumbered or purported to assign, transfer, or encumber to any
Person any portion of the Crown Released Claims (as defined below).

 

Section 4.6.   No Pending Charges.  Each of the parties hereby represents and
warrants that it has no pending complaints, actions, charges or claims of any
nature filed against any other party, based on or related to any of the CCR
Released Claims or Crown Released Claims.

 

ARTICLE V

 

RELEASES AND COVENANT NOT TO SUE

 

Section 5.1.  CCR and Current Equityholders Release.  CCR and each of the
Current Equityholders, for themselves and, to the maximum extent permitted by
law, on behalf of their former, current or future officers, directors, agents,
representatives, managing directors, partners, managers, principals, members,
parents, subsidiaries, Affiliates, employees, predecessor entities, heirs,
executors, administrators, successors and assigns of any such Person, direct or
indirect equityholders and controlling persons of any such Person, and any other
Person claiming (now or in the future) through or on behalf of any of such
Persons (“CCR Releasing Parties”), hereby irrevocably and unconditionally
releases, acquits and forever discharges the Crown Parties and each of their
respective Affiliates, direct or indirect equityholders and controlling persons
(including, without limitation and for sake of clarity, Consolidated Press
Holdings Limited and its subsidiaries and parent entities, any Licensed Person
(as defined in the Original Purchase Agreement) and the entities listed on
Schedule 6.9 to the Original Purchase Agreement) and each of their respective 
successors, assigns, officers, directors, managing directors, partners,
managers, principals, members, employees, heirs,

 

4

--------------------------------------------------------------------------------


 

executors, administrators, parents, subsidiaries, and predecessor entities and,
to the extent such parties are acting in a representative capacity, the
creditors, representatives, agents and attorneys of any of them (individually, a
“Crown Releasee” and collectively, the “Crown Releasees”), from any and all
claims, counterclaims, demands, damages, proceedings, actions, causes of action,
orders, obligations, contracts, agreements, debts, costs, expenses and
liabilities whatsoever, whether known or unknown, suspected or unsuspected,
contingent or actual, both at law and in equity, which such CCR Releasing Party
now has, has ever had or may hereafter claim to have against the respective
Crown Releasees on account of, arising out of, relating to, resulting from or in
connection with the Original Purchase Agreement, all Exhibits thereto and any
other agreements relating to the Original Purchase Agreement (collectively, the
“Original Ancillary Documents”), and including any acts, omissions, disclosure
or communications related to the Original Purchase Agreement, the Original
Ancillary Documents or the transactions or payments contemplated thereby (the
“CCR Released Claims”); provided, that for the avoidance of doubt, nothing
contained in this Agreement shall be deemed to release any party hereto from its
obligations under this Agreement, the Confidentiality Agreement, the Option
Agreement, the Preferred Purchase Agreement, the Escrow Agreement, the Revised
Operating Agreement (if entered into), or any agreement among any of the parties
hereto entered into subsequent to the execution this Agreement, or the
transactions contemplated hereby or thereby.  For purposes of this Agreement,
“Affiliate” means, with respect to a specified Person, a Person that directly or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Person specified; provided, that for the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract, or otherwise.

 

Section 5.2.  Crown Party Releases.  Each of the Crown Parties, for themselves
and, to the maximum extent permitted by law, on behalf of their former, current
or future officers, directors, agents, representatives, managing directors,
partners, managers, principals, members, parents, subsidiaries, Affiliates,
employees, predecessor entities, heirs, executors, administrators, successors
and assigns of any such Person, direct or indirect equityholders and controlling
persons of any such Person, and any other Person claiming (now or in the future)
through or on behalf of any of such Persons (“Crown Releasing Parties”), hereby
irrevocably and unconditionally releases, acquits and forever discharges CCR and
the Current Equityholders and each of their respective Affiliates, direct or
indirect equityholders and controlling persons and each of their respective
successors, assigns, officers, directors, managing directors, partners,
managers, principals, members, employees, heirs, executors, administrators,
parents, subsidiaries, and predecessor entities and, to the extent such parties
are acting in a representative capacity, the creditors, representatives, agents
and attorneys of any of them (individually, a “CCR Releasee” and collectively,
the “CCR Releasees”), from any and all claims, counterclaims, demands, damages,
proceedings, actions, causes of action, orders, obligations, contracts,
agreements, debts, costs, expenses and liabilities whatsoever, whether known or
unknown, suspected or unsuspected, contingent or actual, both at law

 

5

--------------------------------------------------------------------------------


 

and in equity, which such Crown Releasing Party now has, has ever had or may
hereafter claim to have against the respective CCR Releasees on account of,
arising out of, relating to, resulting from or in connection with the Original
Purchase Agreement and the Original Ancillary Documents and including any acts,
omissions, disclosure or communications related to the Original Purchase
Agreement, the Original Ancillary Documents or the transactions or payments
contemplated thereby (the “Crown Released Claims”); provided, that for the
avoidance of doubt, nothing contained in this Agreement shall be deemed to
release any party hereto from its obligations under this Agreement, the
Confidentiality Agreement, the Option Agreement, the Preferred Purchase
Agreement, the Escrow Agreement, the Revised Operating Agreement (if entered
into), or any agreement among any of the parties hereto entered into subsequent
to the execution this Agreement, or the transactions contemplated hereby or
thereby.

 

Section 5.3 Scope of Release and Discharge.

 

(a)      With respect to those matters that are the subject of the releases
purported to be released in this Agreement, each of CCR and the Current
Equityholders on behalf of the CCR Releasing Parties, and the Crown Parties on
behalf of the Crown Releasing Parties, expressly waives and relinquishes any and
all rights and benefits afforded by California Civil Code Section 1542 and any
analogous provisions of the laws of any other relevant jurisdiction (whether in
the form of statute, rule, common law or otherwise), and does so understanding
and acknowledging the significance of such specific waiver.  Section 1542 states
as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Thus, notwithstanding such provisions, and for the purposes of implementing a
full and complete release and discharge of the CCR Releasees and the Crown
Releasees (together the “Released Persons”) hereunder only with respect to those
matters that are the subject of the releases given in this Agreement, each of
CCR and the Current Equityholders on behalf of the CCR Releasing Parties, and
the Crown Parties on behalf of the Crown Releasing Parties, expressly
acknowledges that this Agreement is intended to include in its effect, claims
within the scope of the releases given in this Agreement that they do not know
or suspect to exist in their favor at the time of execution hereof.

 

(b)      The parties acknowledge and agree that the inclusion of this
Section 5.3 was separately bargained for and is a key element of this Agreement.

 

Section 5.4 Covenant Not to Sue.   Each of CCR and the Current Equityholders on
behalf of the CCR Releasing Parties, hereby irrevocably and unconditionally

 

6

--------------------------------------------------------------------------------


 

covenants to refrain from, directly or indirectly, asserting any claim or
demand, or commencing, instituting or causing to be commenced, any proceeding of
any kind against any Crown Releasee, based upon any matter released by the CCR
Releasing Parties hereby, and each of the Crown Parties on behalf of the Crown
Releasing Parties, hereby irrevocably and unconditionally covenants to refrain
from, directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
CCR Releasee, based upon any matter released by the Crown Releasing Parties
hereby.  Any Crown Releasee or CCR Releasee may plead this Agreement as a
complete bar to any claim brought in derogation of this covenant not to sue.

 

Section 5.5.  Accord and Satisfaction.  This Agreement and the releases
reflected in this Agreement shall be effective as a full, final and irrevocable
accord and satisfaction and release of the CCR Released Claims and the Crown
Released Claims.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1.  Publicity.  Immediately following the execution and delivery of
this Agreement, each of Crown and CCR, may issue a press release announcing the
execution of this Agreement, which press release shall be subject to the prior
review and approval of the other parties hereto. Other than as a party hereto
may determine is necessary to respond to any legal or regulatory process or
proceeding or to give appropriate testimony or file any necessary documents in
any legal or regulatory proceeding or as may be required by law, each of the
parties hereto will use its commercially reasonable efforts not to make any
public statements (including in any filing with the SEC or any other regulatory
or governmental agency, including any stock exchange, or except as may be
required by law) that are inconsistent with, or otherwise contrary to, the
jointly approved statements in the press releases issued pursuant to this
Section 6.1.

 

Section 6.2.  Non-Disparagement.  Other than as a party may determine is
necessary to respond to any legal or regulatory process or proceeding or to give
appropriate testimony or file any necessary documents in any legal or regulatory
proceeding or as may be required by law, each party to this Agreement shall use
its commercially reasonable efforts not to make any public statements or any
private statements that disparage, denigrate or malign the other parties or the
Released Persons concerning the subject matter of this Agreement, the Preferred
Purchase Agreement, the Escrow Agreement, the Option Agreement, the Revised
Operating Agreement, the Original Purchase Agreement, the Original Ancillary
Documents or the business or practices of the other parties hereto.

 

Section 6.3       Admission.  This Agreement constitutes the settlement of
disputed claims; it does not and shall not constitute an admission of liability
by any of the parties.

 

7

--------------------------------------------------------------------------------


 

Section 6.4.  Counterparts; Effectiveness.  This Agreement may be executed in
any number of counterparts, including by means of facsimile, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute one and the same instrument.  The
execution and delivery of this instrument by facsimile of the signature of the
party or an officer of a party shall constitute due execution and delivery by
that party and shall bind that party to the terms and conditions contained
herein.

 

Section 6.5.  Enforcement. This Agreement and any claim related directly or
indirectly to this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware, regardless of the
laws that might otherwise govern under the applicable principles of conflicts of
laws.  Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the federal and state courts located in the State of Delaware in
the event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, and (c) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than a federal or state court in the State of Delaware.

 

Section 6.6.  Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

Section 6.7.  Notices.  All notices, requests, instructions, claims, demands,
consents and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given on the date
delivered by hand or by courier service such as Federal Express, or by other
messenger (or, if delivery is refused, upon presentment) or upon receipt by
facsimile transmission (with confirmation), or upon delivery by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses:

 

If to any of the Crown Parties:

 

Crown Limited

8 Whiteman Street

Southbank, Victoria 3006

Australia

Attn:  Company Secretary

Facsimile:  + 61 3 9292 8815

 

8

--------------------------------------------------------------------------------


 

With a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn:  Patricia Moran

Facsimile: (212) 735-2000

 

If to the Current Equityholders:

 

Millennium Gaming, Inc.

9107 West Russell Road

Las Vegas, Nevada  89148

Attn:  Chief Executive Officer

Facsimile:  (702) 856-5101

 

and

 

OCM Holdco, LLC

333 South Grand Avenue, 28th Floor

Los Angeles, California   90071

Attn:  Stephen A. Kaplan

Facsimile:  (213) 830-6377

 

With a copy to:

 

Munger, Tolles & Olson LLP

355 South Grand Avenue, 35th Floor

Los Angeles, California  90071

Attn:  Sandra A. Seville-Jones

Facsimile:  (213) 683-5126

 

If to CCR:

 

Cannery Casino Resorts, LLC

9107 West Russell Road

Las Vegas, Nevada  89148

Attn:  Managers

Facsimile:  (702) 856-5101

 

With a copy to:

 

Munger, Tolles & Olson LLP

355 South Grand Avenue, 35th Floor

Los Angeles, California  90071

Attn:  Sandra A. Seville-Jones

Facsimile:  (213) 683-5126

 

9

--------------------------------------------------------------------------------


 

or to such other Persons or addresses as the Person to whom notice is given may
have previously furnished to the other in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

 

Section 6.8.  Assignment.  None of the Crown Parties may assign any of their
rights or obligations under this Agreement without the prior written consent of
the Current Equityholders and CCR and any purported assignment without such
consent shall be void.  None of the Current Equityholders or CCR may assign any
of their respective rights or obligations under this Agreement without the prior
written consent of the Crown Parties and any purported assignment without such
consent shall be void.

 

Section 6.9.  Severability.  In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such provision or provisions shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or provisions or the remaining provisions of
this Agreement, and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions had never been contained
herein, unless such a construction would be unreasonable.

 

Section 6.10.  Entire Agreement; No Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter of this Agreement, and supersedes all other prior (but not
subsequent) agreements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter of this Agreement
and thereof; provided however, that the obligations of the parties set forth in
the Confidentiality Agreement, the Option Agreement, the Preferred Purchase
Agreement, the Escrow Agreement and the Revised Operating Agreement shall not be
superseded and shall remain in full force and effect. Each party hereto
acknowledges and agrees that each of the non-party Released Persons are express
third party beneficiaries of the releases of such non-party Released Persons
contained in Sections 5.1, 5.2 and 5.3, covenants not to sue contained in
Section 5.4 of this Agreement and are entitled to enforce rights under such
sections to the same extent that such non-party Released Persons could enforce
such rights if they were a party to this Agreement.  Except as provided in the
preceding sentence, (a) there are no third party beneficiaries to this
Agreement, (b) this Agreement is not otherwise intended to and shall not
otherwise confer upon any Person other than the parties any rights or remedies
in this Agreement, and (c) this Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their respective successors and permitted assigns.

 

Section 6.11.  Headings.  The descriptive headings herein are inserted for
convenience of reference only and are not intended to be part of, or to affect
the meaning, construction or interpretation of, this Agreement.

 

Section 6.12.  Amendments.  This Agreement may only be amended by a written
document signed by the Current Equityholders, CCR and the Crown Parties.  Until
such an amendment is signed by both parties, any other agreements,
understandings, writings or oral promises or representations that are at odds
with the terms of this Agreement will

 

10

--------------------------------------------------------------------------------


 

be of no effect and will not in any way be binding upon the parties.

 

Section 6.13.  Additional Rules of Construction.  The following provisions shall
be applied wherever appropriate herein:

 

(a)           “herein,” “hereby,” “hereunder,” “hereof” and other equivalent
words shall refer to this Agreement as an entirety and not solely to the
particular portion of this Agreement in which any such word is used;

 

(b)           all definitions set forth herein shall be deemed applicable
whether the words defined are used herein in the singular or the plural;

 

(c)           all pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require;

 

(d)           the words “include” and “including” and variations thereof shall
not be deemed terms of limitation, but rather shall be deemed to be followed by
the words “without limitation”;

 

(e)           any references herein to a particular Section, Article, Exhibit or
Schedule means a Section or Article of, or an Exhibit or Schedule to, this
Agreement unless another agreement is specified;

 

(f)            the Exhibits attached hereto are incorporated herein by reference
and shall be considered part of this Agreement as if fully set forth herein; and

 

(g)           all references to “$” or “Dollars” shall mean United States
Dollars.

 

Section 6.14.  Representation by Counsel; Mutual Drafting.  Each party has been
represented by counsel of its choice in the negotiation of this Agreement.  This
Agreement shall be deemed to have been drafted by each of the parties hereto
jointly, and no rule of construction shall be invoked respecting the authorship
hereof.

 

Section 6.15.  Specific Performance.  The parties hereto agree that money
damages or other remedy at law would not be sufficient or adequate remedy for
any breach or violation of, or default under, this Agreement by them and that in
addition to all other remedies available to them, each of them shall be entitled
to the fullest extent permitted by law to an injunction restraining such breach,
violation or default and to other equitable relief, including specific
performance, with bond or other security being required.

 

Section 6.16.  Further Assurances and Cooperation.  Each party hereby agrees
that it will take any action and execute any further documentation as may be
reasonably necessary and appropriate to fulfill the purposes expressed in this
Agreement and to perform its terms and conditions.

 

11

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

Signed for CROWN LIMITED by its

attorney under power of attorney in the

presence of:

 

/s/ Garry Besson

 

/s/Guy Jalland

Signature of witness

 

Signature of attorney

 

 

 

Garry Besson

 

Guy Jalland

Name of witness (print)

 

Name of attorney (print)

 

 

Signed for CROWN CCR GROUP

INVESTMENTS ONE, LLC by its

attorney under power of attorney in the

presence of:

 

/s/ Garry Besson

 

/s/Guy Jalland

Signature of witness

 

Signature of attorney

 

 

 

Garry Besson

 

Guy Jalland

Name of witness (print)

 

Name of attorney (print)

 

 

Signed for CROWN CCR GROUP

INVESTMENTS TWO, LLC by its

attorney under power of attorney in the

presence of:

 

/s/ Garry Besson

 

/s/Guy Jalland

Signature of witness

 

Signature of attorney

 

 

 

Garry Besson

 

Guy Jalland

Name of witness (print)

 

Name of attorney (print)

 

--------------------------------------------------------------------------------


 

CANNERY CASINO RESORTS, LLC

 

 

By:

/s/ William J, Paulos

 

 

Name:

William J. Paulos

 

 

Title:

Authorized Person

 

 

 

 

By:

/s/ William C. Wortman

 

 

Name:

William C. Wortman

 

 

Title:

Authorized Person

 

 

--------------------------------------------------------------------------------


 

MILLENNIUM GAMING, INC.

 

 

By:

/s/ William J. Paulos

 

 

Name:

William J. Paulos

 

 

Title:

President

 

 

 

OCM HOLDCO, LLC

 

 

By:

/s/ Stephen A. Kaplan

 

 

Name:

Stephen A. Kaplan

 

 

Title:

Manager

 

 

 

By:

/s/ Ronald N. Beck

 

 

Name:

Ronald N. Beck

 

 

Title:

Manager

 

 

--------------------------------------------------------------------------------